Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 02/14/2022. Applicant amended claims 1-2 and 6-8, and cancelled claims 3-4 and 9-10. Claims 1-2 and 5-8 are presented for examination and based on current examiner’s amendment claims 1-2 and 5-8, renumbered as 1-6 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 02/14/2022, with respect to claims 1-10 have been fully considered.  The rejection has been withdrawn based on Applicant’s amendment and the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Stephen Ackerman (Reg. No. 37,761).

The application has been amended as follows:	
The claims have been amended as follows:
Claims: 
(Currently Amended):  A current-mode switching regulator, comprising:
a high-side switch and a low-side switch;
a clock delay generation circuit, having a clock signal input;
said clock delay generation circuit further comprising:
a counter configured to measure an on time of said low-side switch and to output a signal to a delay cell; 
said delay cell configured to receive said clock signal input and to output a delayed-clock signal to a control block; and
said control block configured to control said high-side switch and said low-side switch; 
wherein said clock delay generation circuit is configured to delay a next clock pulse by a delay time directly proportional to the most recent on time of said high-side switch, while a coil current increases linearly for peak-mode current control;
wherein said control block is configured to implement a current limit with peak-mode compensation; 
wherein said high-side and low-side switches are configured to supply said coil current to an inductor; and 
further comprising a fixed bias current I1 and a fixed bias current I2, for an on time of said high­side switch, wherein the amount of clock delay with respect to said on time of said high-side switch is controlled as a function of said fixed bias currents I1 and I2 and an amount of time the high-side switch is on.

(Currently Amended):  A current-mode switching regulator, comprising:
a high-side switch and a low-side switch;
a clock delay generation circuit, having a clock signal input;
said clock delay generation circuit further comprising:
a counter configured to measure an on time of said low-side switch and to output a signal to a delay cell; 
said delay cell configured to receive said clock signal input and to output a delayed-clock signal to a control block; and
said control block configured to control said high-side switch and said low-side switch;  

wherein said control block is configured to implement a current limit with peak-mode compensation; 
wherein said high-side 
further comprising a fixed bias current I1 and a fixed bias current I2, for an on time of said high­side switch, wherein the amount of clock delay with respect to said on time of said high-side switch is controlled as a function of said fixed bias currents I1 and I2 and an amount of time the high-side switch is on.

Cancelled
Cancelled

(Original):  The current-mode switching regulator of claim 1, wherein said high side switch is a PMOS device and said low side switch is an NMOS device.

(Previously Presented):  The current-mode switching regulator of claim 1, wherein said current-mode switching regulator is configured for voltage mode operation.

(Currently Amended):  A method for preventing sub-harmonic oscillation in a current-mode switching regulator, comprising the steps of:
providing a control signal to a high-side switch and a low-side switch;
generating a delayed-clock signal, with a clock delay generation circuit, having a clock signal input; 
measuring an on time of said low-side switch with a counter and outputting a signal to a delay cell; 
receiving said clock signal input into said delay cell and outputting said delayed-clock signal to a control block;
controlling said high-side switch and said low-side switch with said control block; 

supplying a coil current to an inductor with said high-side and low-side switches; 
wherein said clock delay generation circuit delays a next clock pulse by a delay time directly proportional to the most recent on time of said high-side switch while [[a]]said coil current increases linearly, for peak-mode current control; and 
wherein said clock delay generation circuit delays said clock signal input, for an on time of said high-side switch, by a function of fixed bias currents I1 and I2 and an amount of time the high-side switch is on.

(Currently Amended):  A method for preventing sub-harmonic oscillation in a current-mode switching regulator, comprising the steps of:
providing a control signal to a high-side switch and a low-side switch;
generating a delayed-clock signal
measuring an on time of said low-side switch with a counter and outputting a signal to a delay cell; 
receiving said clock signal input into said delay cell and outputting [[a]]said delayed-clock signal to a control block;
controlling said high-side switch and said low-side switch with said control block; 
implementing a current limit with peak-mode compensation; and 
supplying a coil current to an inductor with said high-side and low-side switches; 
wherein said clock delay generation circuit delays a next clock pulse by a delay time inversely proportional to the most recent on time of said low-side switch, while [[a]]said coil current increases linearly for peak-mode current control; and 
wherein said clock delay generation circuit delays said clock signal input, for an on time of said high-side switch, by a function of fixed bias currents I1 and I2 and an amount of time the high-side switch is on.

Cancelled
Cancelled


Reasons for Allowance

4.	Claims 1-2 and 5-8, renumbered as 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 5-6, renumbered as 1-3; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A current-mode switching regulator, comprising: a high-side switch and a low-side switch; a clock delay generation circuit, having a clock signal input; said clock delay generation circuit further comprising: a counter configured to measure an on time of said low-side switch and to output a signal to a delay cell; said delay cell configured to receive said clock signal input and to output a delayed-clock signal to a control block; and said control block configured to control said high-side switch and said low-side switch; wherein said clock delay generation circuit is configured to delay a next clock pulse by a delay time directly proportional to the most recent on time of said high-side switch, while a coil current increases linearly for peak-mode current control; wherein said control block is configured to implement a current limit with peak-mode compensation; wherein said high-side and low-side switches are configured to supply said coil current to an inductor; and further comprising a fixed bias current I1 and a fixed bias current I2, for an on time of said high­side switch, wherein the amount of clock delay with respect to said on time of said high-side switch is controlled as a function of said fixed bias currents I1 and I2 and an amount of time the high-side switch is on”. As recited in claims 1 and 5-6, renumbered as 1-3.
Claim 2, renumbered as 4; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A current-mode switching regulator, comprising: a high-side switch and a low-side switch; a clock delay generation circuit, having a clock signal input; said clock delay generation circuit further comprising: a counter configured to measure an on time of said low-side switch and to output a signal to a delay cell; said delay cell configured to receive said clock signal input and to output a delayed-clock signal to a control block; and said control block configured to control said high-side switch and said low-side switch; wherein said clock delay generation circuit is configured to delay a next clock pulse by a delay time inversely proportional to the most recent on time of said low-side switch, while a coil current increases linearly for peak-mode current control; wherein said control block is configured to implement a current limit with peak-mode compensation; wherein said high-side and low-side switches are configured to supply said coil current to an inductor; and further comprising a fixed bias current I1 and a fixed bias current I2, for an on time of said high­side switch, wherein the amount of clock delay with respect to said on time of said high-side switch is controlled as a function of said fixed bias currents I1 and I2 and an amount of time the high-side switch is on”. As recited in claim 2, renumbered as 4.

Claim 7, renumbered as 5; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A method for preventing sub-harmonic oscillation in a current-mode switching regulator, comprising the steps of: providing a control signal to a high-side switch and a low-side switch; generating a delayed-clock signal, with a clock delay generation circuit, having a clock signal input; measuring an on time of said low-side switch with a counter and outputting a signal to a delay cell; receiving said clock signal input into said delay cell and outputting said delayed-clock signal to a control block; controlling said high-side switch and said low-side switch with said control block; implementing a current limit with peak-mode compensation; and supplying a coil current to an inductor with said high-side and low-side switches; wherein said clock delay generation circuit delays a next clock pulse by a delay time directly proportional to the most recent on time of said high-side switch while said coil current increases linearly, for peak-mode current control; and wherein said clock delay generation circuit delays said clock signal input, for an on time of said high-side switch, by a function of fixed bias currents I1 and I2 and an amount of time the high-side switch is on”. As recited in claim 7, renumbered as 5.

Claim 8, renumbered as 6; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A method for preventing sub-harmonic oscillation in a current-mode switching regulator, comprising the steps of: providing a control signal to a high-side switch and a low-side switch; generating a delayed-clock signal, with a clock delay generation circuit, having a clock signal input; measuring an on time of said low-side switch with a counter and outputting a signal to a delay cell; receiving said clock signal input into said delay cell and outputting said delayed-clock signal to a control block; controlling said high-side switch and said low-side switch with said control block; implementing a current limit with peak-mode compensation; and supplying a coil current to an inductor with said high-side and low-side switches; wherein said clock delay generation circuit delays a next clock pulse by a delay time inversely proportional to the most recent on time of said low-side switch, while said coil current increases linearly for peak-mode current control; and wherein said clock delay generation circuit delays said clock signal input, for an on time of said high-side switch, by a function of fixed bias currents I1 and I2 and an amount of time the high-side switch is on”. As recited in claim 8, renumbered as 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUSEF A AHMED/Primary Examiner, Art Unit 2839